Citation Nr: 9900288	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  98-06 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or special 
home adaptations.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or conveyance and 
adaptive equipment therefor.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had active service from June 1974 to October 
1975.  His DD Form 214N, Report of Separation From Active 
Duty, shows that he had an additional thirteen years and six 
months of prior active service for a total of 14 years and 
eleven months of active service.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the July 1997 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to specially adapted 
housing or a special home adaptation grant and denied 
entitlement to automobile and adaptive equipment or adaptive 
equipment only.  

In the August 1998 informal hearing presentation, the 
representative asserted that failure to assign a rating under 
38 U.S.C.A. § 1114(s) (West 1991 & Supp. 1998) in the 
December 1992 rating decision constitutes error and that, 
alternatively, a claim for a rate under § 1114(s) is still 
pending since 1992.  It appears that the representative is 
asserting that the December 1992 rating decision contained 
clear and unmistakable error and that entitlement to a rating 
under 38 U.S.C.A. § 1114(s) is warranted.  This matter is 
referred to the RO for appropriate development.  


REMAND

The veteran and the representative contend that the veteran 
is entitled to the benefits sought on appeal because his 
service-connected disabilities have resulted in loss of use 
of his upper and lower extremities as defined by 38 C.F.R. 
§ 3.350(a)(2) (1998).  The veteran argues that he wears a 
brace on his left leg and uses a cane, walker, and wheel 
chair.  He has also argued that he has ankylosis of his hip 
and knee.  He argues that he should be afforded the benefit 
of the doubt regarding the severity of his disabilities.

Initially, it is noted that, in the August 1998 informal 
hearing presentation, the representative asserted that the 
veteran is entitled to special monthly compensation for loss 
of use of both upper and both lower extremities.  The Board 
notes that the RO denied entitlement to special monthly 
compensation in rating decisions dated in December 1992 and 
December 1994 and addressed that issue in a statement of the 
case and supplemental statement of the case.  However, the 
veteran did not perfect an appeal.  The August 1998 informal 
hearing presentation constitutes a new claim for special 
monthly compensation.  The veterans entitlement to 
certificates of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations and for financial assistance in the purchase of 
an automobile or conveyance and adaptive equipment therefor, 
is predicated upon a demonstration of the loss of use of one 
or both feet, one or both hands, both lower extremities, one 
lower extremity and one upper extremity, or, for automobile 
adaptive equipment, ankylosis of one or both knees or hips.  
See 38 C.F.R. §§ 3.808, 3.809 (1998).  Therefore, the Board 
finds that the issue of entitlement to special monthly 
compensation is inextricably intertwined with the issues 
currently on appeal.  

The Board also finds that the veteran should be afforded a 
current, comprehensive VA examination in order to more 
accurately determine whether he currently experiences a loss 
of use of one or both lower extremities, upper extremities, 
feet, or hands which meets the regulatory criteria enumerated 
in 38 C.F.R. §§ 3.808, 3.809, 3.350(a)(2), 4.63 (1998).  

38 C.F.R. § 3.350(a)(2) addresses special monthly 
compensation ratings and includes an explanation of what 
constitutes loss of use of a hand or foot.  Additionally, 
38 C.F.R. § 4.63 provides a definition of loss of use of the 
hand or foot.  The Board finds that these regulations should 
be considered in the adjudication of the claims for 
certificates of eligibility for financial assistance in 
acquiring specially adapted housing or special home 
adaptations and for financial assistance in the purchase of 
an automobile or conveyance and adaptive equipment therefor.  
It is noted that no statement of the case or supplemental 
statement of the case has included 38 C.F.R. §§ 3.350(a)(2); 
4.63.  

In order to ensure that the record is fully developed, this 
case is REMANDED to the RO for the following:

1.  The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of his claims for 
special monthly compensation and for 
certificates of eligibility for financial 
assistance in acquiring specially adapted 
housing or special home adaptations and 
for financial assistance in the purchase 
of an automobile or conveyance and 
adaptive equipment therefor.  After 
obtaining appropriate authorization, the 
RO should attempt to obtain all pertinent 
records from any sources indicated.  

2.  The veteran should be afforded 
additional VA orthopedic and neurological 
examinations in order to more accurately 
determine whether he currently 
experiences loss of use of one or both 
upper extremities, lower extremities, 
feet or hands as a result of service-
connected disabilities.  The veteran's 
claims folder and a separate copy of this 
remand should be made available to the 
examiners, the receipt of which should be 
acknowledged in the examination reports.  
The examiners should specifically comment 
as to whether the veteran currently 
experiences: (1) loss of use both lower 
extremities such as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair; (2) 
loss of use of one lower extremity 
together with the loss of use of one 
upper extremity which so affects the 
functions of balance or propulsion as to 
preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; 
or (3) ankylosis of one or both knees or 
one or both hips.  The examiners should 
also report whether the veteran currently 
experiences loss of use of one or both 
feet or of one or both hands, to wit, 
whether he experiences no effective 
remaining function other than that which 
would be equally well served by an 
amputation stump at the site of election 
below the elbow or knee with use of a 
suitable prosthetic appliance.  All 
pertinent findings should be reported in 
detail.  A complete rationale for all 
opinions expressed by the examiners must 
be provided and a comprehensive report 
which addresses the aforementioned, 
should be provided and associated with 
the claims folder.

3.  The RO should then review the claims 
file to assure that the requested 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  The RO should 
adjudicate the issue of entitlement to 
special monthly compensation based on 
loss of use with consideration of all 
pertinent law, regulations, and United 
States Court of Veterans Appeals (Court) 
decisions.  Any development deemed 
necessary should be conducted.  If the 
claim for special monthly compensation is 
denied, the veteran should be informed of 
his appellate rights and the requirements 
for appeal of this issue to the Board.  
The claims for certificates of 
eligibility for financial assistance in 
acquiring specially adapted housing or 
special home adaptations and for 
financial assistance in the purchase of 
an automobile or conveyance and adaptive 
equipment therefor, should then be 
readjudicated with consideration of all 
pertinent law, regulations, and Court 
decisions, to include 38 C.F.R. §§ 3.808, 
3.809, 3.350(a)(2), 4.63.  If the 
veterans claims remain in a denied 
status, he and his representative should 
be provided with a Supplemental Statement 
of the Case, which includes any 
additional pertinent law and regulations, 
to include 38 C.F.R. §§ 3.350(a)(2), 
4.63, and a full discussion of action 
taken on the appellants claims, 
consistent with the Courts instructions 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

This case should then be returned to the Board, if in order, 
after compliance with the customary appellate procedures.  No 
action is required of the appellant until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
